Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the amendments filed on September 9, 2021.
Claims 1-20 are currently pending.
Claims 1, 11, and 20 have been amended.

Claim Objections
The previous objection to claim 11 is withdrawn in view of Applicant’s amendment and arguments on page 8 of remarks.

Claim Rejections - 35 USC § 112
The previous rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite is withdrawn in view of Applicant’s amendment and arguments on page 8 of remarks.

Claim Rejections - 35 USC § 103
The previous rejection of claims under 35 U.S.C. 103 as being unpatentable over Hartsfield, Cili, Sar, and Haberman are withdrawn in view of Applicant’s amendments and arguments.  The prior art does not teach:
“receiving, at a control panel of a security and automation system, scheduling data associated with a schedule for each of two or more users at a home automation system…
comparing the current weather data to the received scheduling data…, estimating an amount of travel time based in part on the current weather data…, and predicting a cancellation or a rescheduling based on current weather data…



	Applicant’s arguments, beginning on page 9 of remarks, are persuasive.  Cili teaches aspects of a user request but does not teach the amended features nor do the cited references teach the claim features indicated above.  Therefore, the previous rejection is withdrawn and calims 1-20 are allowed.

Response to Arguments
Applicant's arguments filed September 9, 2021 have been fully considered and they persuasive.  See above for details.

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL T PELLETT/Primary Examiner, Art Unit 2121